Exhibit 10.2

AMERICAN INTERNATIONAL GROUP, INC.

LONG TERM INCENTIVE PLAN

 

 

● LTI AWARD AGREEMENT

 

1. Status of Award; Defined Terms. American International Group, Inc. (“AIG”)
has awarded you [performance share units] [restricted stock units] (this
“Award”) pursuant to the AIG Long Term Incentive Plan (the “Plan”). This Award
Agreement (“Award Agreement”), which sets forth the terms and conditions of your
Award, is made pursuant to the Plan and this Award and Award Agreement are
subject to the terms of the Plan. Capitalized terms not defined in this Award
Agreement have the meanings ascribed to them in the Plan.

2. Award.

[(a) Award of PSUs.

(i) AIG hereby awards you the number of performance share units (“PSUs”)
specified in Schedule A (the “Target PSUs”). You are also entitled to receive
dividend equivalent rights in the form of additional PSUs in accordance with the
Plan. Each PSU constitutes an unfunded and unsecured promise of AIG to deliver
(or cause to be delivered) one Share (or, at the election of AIG, cash equal to
the Fair Market Value thereof) in accordance with the Plan.

(ii) The actual number of PSUs that will be earned is subject to the Committee’s
assessment of achievement based on the Performance Measures established for the
Performance Period.

(iii) After the end of the Performance Period, the Committee will determine the
percentage of your Target PSUs that will be earned (such earned PSUs, the
“Earned PSUs”). The number of Shares covered by your Earned PSUs may range from
0% to 200% of your Target PSUs. Your Earned PSUs, if any, will vest and be paid
in accordance with the schedule specified in Schedule A. On any payment date,
the number of Shares to be issued under this Award Agreement shall be rounded
down to the nearest whole Share.]

[(a)][(b)] [Award of RSUs. AIG hereby awards you the number of restricted stock
units (“RSUs”) specified in Schedule A. You are also entitled to receive
dividend equivalent rights in the form of additional RSUs in accordance with the
Plan. Each RSU constitutes an unfunded and unsecured promise of AIG to deliver
(or cause to be delivered) one Share (or, at the election of AIG, cash equal to
the Fair Market Value thereof) in accordance with the Plan. Until such delivery,
you have only the rights of a general unsecured creditor, and no rights as a
shareholder, of AIG. You will earn the RSUs subject to you continued Employment
throughout the Performance Period. Your RSUs will vest and be paid in accordance
with the schedule specified in Schedule A. On any payment date, the number of
Shares to be issued under this Award Agreement shall be rounded down to the
nearest whole Share.]

3. Non-Disclosure. During the term of your Employment, the Company has permitted
and will continue to permit you to have access to and become acquainted with
information of a confidential, proprietary and/or trade secret nature. Subject
to and in addition to any confidentiality or non-disclosure



--------------------------------------------------------------------------------

requirements to which you were subject prior to the date you electronically
consent to or execute this Award Agreement, during your Employment and any time
thereafter, you agree that (i) all confidential, proprietary and/or trade secret
information received, obtained or possessed at any time by you concerning or
relating to the business, financial, operational, marketing, economic,
accounting, tax or other affairs at the Company or any client, customer, agent
or supplier or prospective client, customer, agent or supplier of the Company
will be treated by you in the strictest confidence and will not be disclosed or
used by you in any manner other than in connection with the discharge of your
job responsibilities without the prior written consent of the Company or unless
required by law, and (ii) you will not remove or destroy any confidential,
proprietary and/or trade secret information and will return any such information
in your possessions, custody or control at the end of your Employment (or
earlier if so requested by the Company). Nothing herein shall prevent you from
making or publishing any truthful statement (a) when required by law, subpoena
or court order, (b) in the course of any legal, arbitral or regulatory
proceeding, (c) to any governmental authority, regulatory agency or
self-regulatory organization, or (d) in connection with any investigation by the
Company.

4. Non-Solicitation. Your Employment with the Company requires exposure to and
use of confidential, proprietary and/or trade secret information (as set forth
in the above Paragraph). Subject to and in addition to any non-solicitation
requirements to which you were subject prior to the date you electronically
consent to or execute this Award Agreement, you agree that (i) during your
Employment with the Company and any time thereafter, you will not, directly or
indirectly, on your own behalf or on behalf of any other person or entity,
solicit, contact, call upon, communicate with or attempt to communicate with any
customer or client or prospective customer or client of the Company where to do
so would require the use or disclosure of confidential, proprietary and/or trade
secret information, and (ii) during your Employment with the Company and for a
period of one (1) year after Employment terminates for any reason, you will not,
directly or indirectly, regardless of who initiates the communication, solicit,
participate in the solicitation or recruitment of, or in any manner encourage or
provide assistance to any employee, consultant, registered representative, or
agent of the Company to terminate his or her Employment or other relationship
with the Company or to leave its employ or other relationship with the Company
for any engagement in any capacity or any other person or entity.

5. Non-Disparagement. You agree that during and after your Employment with the
Company, you will not make disparaging comments about AIG or any of its
subsidiaries or affiliates or any of their officers, directors or employees to
any person or entity not affiliated with the Company. Nothing herein shall
prevent you from making or publishing any truthful statement (a) when required
by law, subpoena or court order, (b) in the course of any legal, arbitral or
regulatory proceeding, (c) to any governmental authority, regulatory agency or
self-regulatory organization, or (d) in connection with any investigation by the
Company.

[SECTION 6 TO BE INSERTED AT DISCRETION OF THE COMMITTEE]

6. Notice of Termination of Employment. Except where local law prohibits
enforcement, you agree that if you voluntarily resign you will give at



--------------------------------------------------------------------------------

least six months’ written notice to the Company of your voluntary Termination,
which may be working notice or non-working notice at the Company’s sole
discretion and which notice period is waivable by the Company at the Company’s
sole discretion. This notice period provision supersedes any conflicting notice
period provision contained in the award agreements governing your prior
long-term incentive awards awarded under the Plan.

[SECTION 6 TO BE INSERTED AT DISCRETION OF THE COMMITTEE]

6. Notice of Termination of Employment. Except where local law prohibits
enforcement, you agree that if you voluntarily resign you will give at least
three months’ written notice to the Company of your voluntary Termination, which
may be working notice or non-working notice at the Company’s sole discretion and
which notice period is waivable by the Company at the Company’s sole discretion.
This notice period provision supersedes any conflicting notice period provision
contained in the award agreements governing your prior long-term incentive
awards awarded under the Plan.

[SECTION 6 TO BE INSERTED AT DISCRETION OF THE COMMITTEE]

6. Notice of Termination of Employment. You agree that:

1. if you voluntarily resign you will give at least three months’ written notice
to the Company of your voluntary Termination, which may be working notice or
non-working notice at the Company’s sole discretion and which notice period is
waivable by the Company at the Company’s sole discretion, except to the extent
prohibited by local law; and

2. if your employment is not at-will and you or the Company is obligated to give
other advance notice of a Termination by virtue of local law, any applicable
collective bargaining agreement or your employment agreement, such notice
obligation will not be affected by this provision. As set forth in the Executive
Severance Plan (“ESP”), any severance payment paid in accordance with the ESP
will be reduced by any payment in lieu of notice paid by the Company to you, and
you will cease to have any further entitlement to notice.

This notice period provision supersedes any conflicting notice period provision
contained in any of the award agreements governing your prior long-term
incentive awards awarded under the Plan.

7. Clawback/Repayment. Notwithstanding anything to the contrary contained
herein, in consideration of the grant of this Award, you agree that you are a
Covered Employee under the AIG Clawback Policy with respect to this Award and
any payments hereunder and, accordingly, this Award and any payments hereunder
will be subject to forfeiture and/or repayment to the extent provided for in the
AIG Clawback Policy, as in effect from time to time if it is determined that a
Covered Event (as defined in such Policy) has occurred. With respect to this
Award and any payments hereunder, each of the following events is a “Covered
Event” for purposes of the Policy:

1. a material restatement of all or a portion of AIG’s financial statements
occurs and the Board or Committee determines that recovery of payments under
this Award is appropriate after reviewing all relevant facts and circumstances
that contributed to the restatement, including whether you engaged in
misconduct, and considering issues of accountability;



--------------------------------------------------------------------------------

2. payments under this Award were based on materially inaccurate financial
statements or on performance metrics that are materially inaccurately
determined, regardless of whether you were responsible for the inaccuracy;

3. your failure to properly identify, assess or sufficiently raise concerns
about risk, including in a supervisory role, resulted in a material adverse
impact on AIG, any of AIG’s business units or the broader financial system;

4. any action or omission by you constituted a material violation of AIG’s risk
policies as in effect from time to time; or

5. any action or omission by you resulted in material financial or reputational
harm to AIG.

8. Entire Agreement. The Plan is incorporated herein by reference. This Award
Agreement, the Plan, the personalized information in Schedule A, and such other
documents as may be provided to you pursuant to this Award Agreement regarding
any applicable performance, service or vesting conditions and the size of your
Award, constitute the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior understandings
and agreements with respect to such subject matter.

9. Notices. Any notice or communication required to be given or delivered to the
Company under the terms of this Award Agreement shall be in writing (which may
include an electronic writing) and addressed to the Corporate Secretary of AIG
at its principal corporate offices as specified in Section 9.E of the Plan or,
with respect to the acceptance of an Award, as specified in Schedule A or the
Compensation Plan Grant Acceptance website. Any notice required to be given or
delivered to you shall be in writing (including an electronic writing) and
addressed to you at your Company email address or your home address on file in
the Company’s payroll or personnel records. All notices shall be deemed to have
been given or delivered upon: personal delivery; electronic delivery or three
(3) business days after deposit in the United States mail by certified or
registered mail (return receipt requested) or one (1) business day after deposit
with any return receipt express courier (prepaid).

10. Governing Law. This Award Agreement will be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of laws.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AMERICAN INTERNATIONAL GROUP, INC. has caused this Award
Agreement to be duly executed and delivered as of the Date of Award specified in
Schedule A.

 

AMERICAN INTERNATIONAL GROUP, INC.

 

By:   Jeffrey Hurd Executive Vice President and Chief Operating Officer



--------------------------------------------------------------------------------

Schedule A

● Long-Term Incentive Award

 

Recipient:    ● Employee ID:    ● Date of Award:    ● [Target PSUs:    ●]
[Target RSUs:    ●] Performance Period:    ● Vesting    ● Payment    ●

[The following termination treatment will supersede that provided in Section 6
of the Plan: ●]

 

Receipt Acknowledged:  

 

  

 

  Signature        Date Address:  

 

     Street     

 

     City,   State   Zip Code   

In order to be eligible to receive your ●LTIP Award, you must agree to and
either electronically consent or sign the Award Agreement within 90 days of the
receipt of this communication. If you do not electronically consent to or sign
the Award Agreement within 90 days, you may forfeit your Award.

[Insert instructions]